UNPUBLISHED


UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,                
                 Plaintiff-Appellee,
                  v.                        No. 01-4575
JOHN D. RIDDICK, SR.,
               Defendant-Appellant.
                                         
UNITED STATES OF AMERICA,                
                 Plaintiff-Appellee,
                  v.                        No. 01-4595
JOHN D. RIDDICK, JR.
               Defendant-Appellant.
                                         
UNITED STATES OF AMERICA,                
                 Plaintiff-Appellee,
                  v.
                                            No. 01-4606
LORENZO BUTTS, a/k/a Lorenzo
Butts, Jr., a/k/a Lorenza Butts,
                  Defendant-Appellant.
                                         
UNITED STATES OF AMERICA,                
                 Plaintiff-Appellee,
                  v.                        No. 01-4794
ROLANDUS RIDDICK,
              Defendant-Appellant.
                                         
2                    UNITED STATES v. RIDDICK
           Appeals from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Jerome B. Friedman, District Judge.
                            (CR-00-67)

                    Submitted: August 29, 2002

                   Decided: November 18, 2002

    Before MICHAEL, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Andrew A. Protogyrou, PROTOGYROU & RIGNEY, P.L.C., Nor-
folk, Virginia; Melvin J. Radin, Norfolk, Virginia; Jon M. Babineau,
Suffolk, Virginia; Paul G. Gill, OFFICE OF THE FEDERAL PUB-
LIC DEFENDER, Richmond, Virginia, for Appellants. Paul J.
McNulty, United States Attorney, Kevin M. Comstock, Assistant
United States Attorney, Joseph E. DePadilla, Assistant United States
Attorney, Christopher I. Jacobs, Third-Year Law Student, Norfolk,
Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                            OPINION

PER CURIAM:

   The Appellants, John D. Riddick, Sr. [Riddick Sr.], John D. Ridd-
ick, Jr. [Riddick Jr.], Rolandus Riddick [R. Riddick], and Lorenzo
                       UNITED STATES v. RIDDICK                        3
Butts [Butts] were convicted by a jury of numerous charges arising
out of a drug distribution ring. All four Appellants were convicted of
maintaining a place for purposes of distributing drugs, 21 U.S.C.
§ 856(a) (2000), 18 U.S.C. § 2 (2000); and various charges of posses-
sion with intent to distribute drugs, 21 U.S.C. § 841(a) (2000), 18
U.S.C. § 2. Riddick Sr., Butts, and R. Riddick were convicted of pos-
session of a firearm by a convicted felon, 18 U.S.C. § 924(g) (2000),
18 U.S.C. § 2. Riddick Sr., Riddick Jr., and Butts were convicted of
conspiracy to possess and possession with intent to distribute cocaine
and heroin, 18 U.S.C. § 846 (2000), 18 U.S.C. § 2, and possession of
firearms in relation to drug trafficking crimes, 18 U.S.C. § 924(c), 18
U.S.C. § 2,. Butts was convicted of engaging in a continuing criminal
enterprise, 21 U.S.C. § 848 (2000). Riddick Sr. was sentenced to 420
months incarceration and five years supervised release. Riddick Jr.
was sentenced to 126 months incarceration and four years supervised
release. R. Riddick was sentenced to 100 months incarceration and
five years supervised release. Butts was sentenced to a term of life
plus 1260 months incarceration and five years of supervised release.

   On appeal, Riddick Sr., Riddick Jr., and Butts challenge their con-
victions for conspiracy to distribute and possess with intent to distrib-
ute cocaine and heroin (Count one), asserting the government proved
a number of conspiracies but failed to establish they had a common
objective to participate in a single conspiracy. Similarly, they contend
the district court erred in denying their motion for acquittal based on
insufficient evidence. We view the evidence in the light most favor-
able to the prosecution, and determine whether any reasonable trier
of fact could have found the essential elements of the crime beyond
a reasonable doubt. Glasser v. United States, 315 U.S. 60, 80 (1942);
see also United States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir.
1982). Based on our review of the record, we conclude that sufficient
evidence was presented that Appellants knowingly participated in the
charged single conspiracy to possess with intent to distribute and dis-
tribute heroin and cocaine.

   Butts appeals the admission of the evidence of violent acts, assert-
ing that such acts were unrelated to the indicted charges. The district
court’s decision to admit evidence of prior bad acts under Fed. R.
Evid. 404(b) is reviewed for abuse of discretion. See United States v.
Mark, 943 F.2d 444, 447 (4th Cir. 1991). The violent acts attributed
4                      UNITED STATES v. RIDDICK
to Butts were intrinsic to the drug conspiracy Butts headed. See
United States v. Chin, 83 F.3d 83, 88 (4th Cir. 1996). Accordingly,
that evidence was properly admitted.

   Riddick Jr. challenges his conviction for possession of a firearm in
relation to drug trafficking crimes. Riddick Jr. was carrying the gun
on his person when a search warrant was executed at the house where
drugs were stored and distributed. This challenge is meritless. United
States v. Mitchell, 104 F.3d 649, 652-54 (4th Cir. 1997).

   R. Riddick asserts on appeal that he is not guilty as a matter of law
of maintaining a house for the purpose of distributing marijuana and
heroin from February 1-3, 2000. See United States v. Clavis, 956 F.2d
1079 (11th Cir. 1992). R. Riddick, by his own admission sold and
stored drugs in the house, and the officers who searched the house
seized evidence suggesting R. Riddick occupied the house, and evi-
dence that he furnished the house. Clavis, 956 F.2d at 1091. This
challenge is meritless. See Glasser, 315 U.S. at 80; 21 U.S.C.
§ 856(a)(1).

   Appellants all asserted that counsel was ineffective. Subsequently,
Riddick Sr. moved to withdraw his claim of ineffective assistance of
counsel. We grant his motion. The remaining Appellants aver that
they received ineffective assistance of trial counsel because counsel
failed to adequately prepare for trial and failed to procure a favorable
ruling on the motion to exclude Rule 404(b) evidence. Because the
record does not conclusively establish that counsel was ineffective,
these claims are not cognizable on direct appeal. United States v.
DeFusco, 949 F.2d 114, 120 (4th Cir. 1992). These claims must be
brought, if at all, in proceedings pursuant to 28 U.S.C. § 2255 (2000).

   Riddick Sr. seeks to file a pro se brief that asserts the sentencing
court erred by imposing a sentence based on drug quantities involved
in relevant conduct and not proven to the jury. We grant Riddick Sr.’s
motion to file a pro se supplemental brief, but find the argument
raised therein is foreclosed by our decision in United States v. Kinter,
235 F.3d 192, 201 (4th Cir. 2000), cert. denied, 532 U.S. 937 (2001).

 Accordingly, we affirm the Appellants’ convictions and sentences.
We dispense with oral argument because the facts and legal conten-
                      UNITED STATES v. RIDDICK                     5
tions are adequately presented in the materials before this court and
argument would not significantly aid the decisional process.

                                                        AFFIRMED